DETAILED ACTION
This communication is in response to the amendment filed 11/8/21 in which claim 21 was newly presented. Claims 1-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 8, 9, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
With respect to claim 1, Applicant argues:
Claim 1 includes "retrieving, from a locally stored data object of the user device, a device identifier initially generated by a remote system" and "transmitting a report communication [that includes] the device identifier and an indication as to whether the at least part of the embedded content has been presented within the portion of the webpage that was displayed on the screen of the user device". Paragraph 31 illustrates the type of information that may be captured in device identifiers: 

These device names can represent unique device identifiers generated by the ID-graph controller. ID graph 200 stores a set of data points about each device. The data points can include static data (e.g., device type), dynamic data (e.g., location), and/or session-specific data (e.g., date and/or time, accessed URL, duration of a given session, browser being used). In this instance, 

Thus, the remotely generated device identifier can include useful information that is absent from other types of unique identifiers. 

Each of Goodhart and Mirisola fail to disclosed "transmitting a report communication [that includes a device identifier that was generated by a remote system]". For at least this reason or similar reasons, the independent claims and claims dependent thereon would not have been obvious over the cited art.

Applicant’s arguments have been fully considered but are unpersuasive. As explained in the detailed rejection below, Goodhart, paragraphs 49, 55, teaches that the real-time analysis and reporting module notifies the advertiser system when the user places a cursor over or gesture over the ad based on the data collection scripts running on the client. Yet, Goodhart does not specifically disclose a device identifier generated by a remote system that is stored on the client and used to collect/filter ad information. However, Mirisola teaches a device identifier that may be generated by the audience measurement server and stored on the client for later retrieval when gathering audience measurement statistics. See, e.g., paragraph 3. The device identifier is then used to track measurement data. Id. As in the instant case, the device identifier taught by Mirisola is used to gather audience viewing statistics/information. See, e.g., paragraph 29. Thus, Goodhart in view of Mirisola discloses “transmitting a report communication [that includes a device identifier that was generated by a remote system],” as claimed. The claim does not recite the argued features of incorporating specific types of data in the device identifier as discussed in paragraph 31 of the specification.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1, 4-6, 10, 13-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Goodhart (US 2017/0316431 A1; published Nov. 2, 2017) in view of Mirisola (US 2015/0178769 A1; published Jun. 25, 2015).

Regarding claim 1, Goodhart discloses [a] computer-implemented method comprising: 
transmitting, from a user device and to a web server, a request for webpage content of a webpage; (Goodhart, paragraph 8, teaches receiving a request from a client for underlying content; Goodhart, paragraph 31, teaches the client device includes a web browser for presenting the online content and advertisements to the user)
receiving, from the web server and at the user device, one or more response communications that includes the webpage content, embedded content, and a script; (Goodhart, paragraph 8, teaches returning to the client the underlying content with ads modified to include a data collection script)
detecting, using the script, whether at least part of the embedded content is being presented within a portion of the webpage that is displayed on a screen of the user device; and (Goodhart, paragraph 49, teaches the data collection scripts collect information such as the ID of the ad being presented, browser information, placement of the ad on the page and user inputs while the ad was being displayed, i.e., indicating that the ad was displayed; Goodhart, paragraph 55, further teaches that the real-time analysis and reporting module notifies the advertiser system when the user places a cursor over or gesture over the ad (the area of the screen where the ad is being displayed is interpreted as the claimed portion of the webpage))
transmitting a report communication to a remote ID-graph system, the report communication including [the device identifier and] an indication as to whether the at least part of the embedded content has been presented within the portion of the webpage that was displayed on the screen of the user device (Goodhart, paragraph 49, teaches the information collected by the data collection script is sent to the analytics server, the information includes the ID of the ad, the domain on which the ad was presented, the placement of the ad on the page, and browser information; Goodhart, paragraph 55, further teaches that the real-time analysis and reporting module notifies the advertiser system when the user places a cursor over or gesture over the ad (the area of the screen where the ad is being displayed is interpreted as the claimed portion of the webpage)).
Goodhart teaches data collection scripts that run on the client to collect information that is returned to the analytics server. Yet, Goodhart does not expressly disclose retrieving, from a locally stored data object of the user device, a device identifier initially generated by a remote system and transmitting . . the device identifier to the analytics server. However, Mirisola, paragraphs 1-3, 32-34, 52, teaches that a client device receives a device identifier from an audience measurement server and is used to transmit an identification of content provided to the client device from the client device to the audience measurement server. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goodhart to incorporate the teachings of Mirisola to include the device identifier with the ad information to the analytics server. Doing so would enable tracking ad exposure by device (Mirisola, paragraph 2).


Regarding claim 4, Goodhart, in view of Mirisola, discloses the invention of claim 1 as discussed above. Goodhart further discloses detecting, at a first time, that at least part of the embedded content is being presented within the webpage that is displayed on the screen of the user device; (Goodhart, paragraph 31, teaches an ad being served to a user on a browser)
detecting, using the script and at a time subsequent to the first time, that a same or different at least part of the embedded content is being presented within the webpage that is displayed on the screen of the user device; and (Goodhart, paragraph 31, teaches extracting cursor movement or gesture data, browser or user data pertaining to the environment in which the ad has been placed)
transmitting, at least in part as a result of execution of the script, another report communication to the remote ID-graph system that includes the device identifier and another indication that the same or different at least part of the embedded content has been presented (Goodhart, paragraph 31, teaches transmitting the data to an analytics server).
Claim 13 is an apparatus claim corresponding to claim 4 and is similarly rejected.

Regarding claim 5, Goodhart, in view of Mirisola, discloses the invention of claim 1 as discussed above. Goodhart further discloses wherein the report communication identifies: 
a portion of the embedded content that was detected as being presented within the portion of the webpage that is displayed on the screen of the user device; (Goodhart, paragraph 31, teaches the data collection script is loaded as a result of an ad being served)
a duration during which any of the embedded content was detected as being presented within the portion of the webpage that is displayed on the screen of the user device; and/or (Goodhart, paragraph 31, teaches transmitting the data to the analytics server to determine the duration that the page was viewed)
a duration during which at least a predefined portion was detected as being presented within the portion of the webpage that is displayed on the screen of the user device.
Claim 14 is an apparatus claim corresponding to claim 5 and is similarly rejected.

Regarding claim 6, Goodhart, in view of Mirisola, discloses the invention of claim 1 as discussed above. Goodhart further discloses wherein the report communication further identifies: 
a portion of the webpage content that was detected as being presented within the portion of the webpage that is displayed on the screen of the user device; (Goodhart, paragraph 49, teaches that the data collection scripts collects the domain on which the ad was presented, including the placement of the ad on the page)
a duration during which any of the webpage content was detected as being presented within the portion of the webpage that is displayed on the screen of the user device; and/or (Goodhart, paragraph 54, teaches the information reported includes the time the ad was presented)
a duration during which at least a predefined portion was detected as being presented within the portion of the webpage that is displayed on the screen of the user device.
Claim 15 is an apparatus claim corresponding to claim 6 and is similarly rejected.

Claims 2, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goodhart and Mirisola as applied to claims 1, 10, and 19 above, and further in view of Macbeth (US 2007/0297590 A1; published Dec. 27, 2007).

Regarding claim 2, Goodhart, in view of Mirisola, discloses the invention of claim 1 as discussed above. Goodhart further discloses wherein: 
a first response communication of the one or more response communications is transmitted at a first time and includes the script; and (Goodhart, paragraph 71, teaches the browser receives a script)
a second response communication of the one or more response communications is transmitted at a second time after the first time and includes the embedded content, (Goodhart, paragraph 71, teaches the browser receives the advertising visual content)
wherein the embedded content corresponds to a type of content recently or currently presented on another screen of another user device, (Goodhart, paragraph 8, teaches that the modified ad is delivered to multiple client devices for presentation). Goodhart does not disclose wherein an identifier of the other user device and the device identifier are both linked to a same profile identifier, a profile associated the profile identifier is stored at a data store controlled by the remote ID-graph system. However, Macbeth, paragraph 9, teaches a multi-
Claims 11 and 20 are apparatus and CRM claims corresponding to claim 2 and are similarly rejected.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Goodhart and Mirisola as applied to claims 1 and 10 above, and further in view of Benjamin (CA 2068620 A1; published Jan. 3, 2019).

Regarding claim 3, Goodhart, in view of Mirisola, discloses the invention of claim 1 as discussed above. Goodhart does not disclose determining, by the script, that the embedded content has not been presented within the portion of the webpage that is displayed on the screen of the user device[;] receiving, from the web server, different embedded content; and modifying, while the portion of the webpage is being displayed on the screen of the user device, webpage-configuration data at the user device to replace the embedded content with the different embedded content. However, Benjamin, paragraph 3, teaches determining that a user is interested in receiving supplemental information based on the user starting to use a device within a threshold time period from consuming the advertisement on a different device. 
Claim 12 is an apparatus claim corresponding to claim 3 and is similarly rejected.

Regarding claim 7, Goodhart, in view of Mirisola, discloses the invention of claim 1 as discussed above. Goodhart does not disclose wherein: the embedded content is selected based at least in part on an identification of television content that was presented on a television device remote from the user device, the television content being associated with a profile identifier; and the television content, before being associated with the profile identifier, was at least one of: categorized by content type, marked with a date, and/or marked with a duration. However, Benjamin, paragraphs 3, 18, teaches determining that a user is interested in receiving supplemental information based on the user starting to use a device 
Claim 16 is an apparatus claim corresponding to claim 7 and is similarly rejected.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Goodhart and Mirisola as applied to claim 1 above, and further in view of Meyers (US 2002/0087403 A1; published Jul. 4, 2002).

Regarding claim 21, Goodhart, in view of Mirisola, discloses the invention of claim 1 as discussed above. Goodhart does not expressly disclose wherein detecting, using the script, whether at least part of the embedded content is being presented within a portion of the webpage that is displayed on a screen of the user device, comprises at least one of: detecting, using the script, a quantity or portion of pixels of the embedded content that is in view; determining whether a browser window within which the embedded content is presented is in focus. However, Meyers teaches a method for determining a number of pixels of an advertisement that are visible to an end user. Paragraphs 16, 37-38. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goodhart to determine the number of pixels of an advertisement displayed by the browser that are actually visible to the user. Doing so would provide a method of equitably charging advertisers only for ads that are seen by the user. Meyers, paragraph 42.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHID K KHAN/Examiner, Art Unit 2178